DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 07/14/2021 has been entered. Claims 1-20 remain pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 9, and 17, in view of the Remarks filed 07/14/2021, the recited claim limitations, particularly “an ambiguity detector configured to determine an ambiguity in a position of the at least two objects, wherein the ambiguity is based on that a location of the at least two objects cannot be programmatically determined from the at least one image and no other location information about the at least two objects apart from the at least one image is available at a time the ambiguity is determined; a question and answer system configured to provide at least one question based on the determined ambiguity, wherein the at least one question is provided to a user via a user display, wherein the at least one question is generated based on information known about the room from the model generator, and is phrased such that the ambiguity can be resolved, the question and answer system further configured to receive an answer to the at least one question, and based on the answer resolve the ambiguity; and wherein the system is configured to change at least one property of the at least two objects based upon resolution of the ambiguity,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 9, and 17 are allowable. Claims 2-8, 10-16, and 18-20 are allowably by virtue of their dependency on Claims 1, 9, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641